Case: 2:19-cv-05551-MHW-EPD Doc #: 12 Filed: 02/24/20 Page: 1 of 7 PAGEID #: 58




                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DEREK DE JONG, et al.,                   )                Case No. 2:19-cv-05551
                                         )
            Plaintiffs,                  )                Judge Michael H. Watson
                                         )
v.                                       )                 Chief Magistrate Judge Elizabeth P.
                                         )                 Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )

               DEFENDANT THE OHIO STATE UNIVERSITY’S
      UNOPPOSED MOTION TO EXTEND DEADLINE TO MOVE, ANSWER, OR
          OTHERWISE PLEAD TO COMPLAINT PENDING MEDIATION

       Pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure, S.D. Ohio Civ. R.

6.1(a), and Judge Watson’s Standing Orders governing motions for extensions of time, defendant

The Ohio State University (“Ohio State”) respectfully moves this Court to extend all deadlines to

move, answer, or otherwise plead to the complaint in the above-captioned action during the

pendency of mediation, until such time as the parties have concluded their mediation efforts and

the Court has set a deadline for Ohio State to respond to the complaint. No prior extensions have

been sought or granted with respect to Ohio State in the above-captioned matter. Counsel for Ohio

State have conferred with counsel for plaintiffs related to the instant Motion, and plaintiffs do not

oppose this Motion. The grounds for this Motion are set forth more fully in the accompanying

Memorandum in Support, and a Proposed Order is attached.
Case: 2:19-cv-05551-MHW-EPD Doc #: 12 Filed: 02/24/20 Page: 2 of 7 PAGEID #: 59




                                    Respectfully submitted,

                                    DAVID A. YOST
                                    ATTORNEY GENERAL OF OHIO

                                    /s/ Michael H. Carpenter
                                    Michael H. Carpenter (0015733) (Trial Attorney)
                                    Timothy R. Bricker (0061872)
                                    Jennifer A.L. Battle (0085761)
                                    David J. Barthel (0079307)
                                    Stephen E. Dutton (0096064)
                                    Carpenter Lipps and Leland LLP
                                    280 Plaza, Suite 1300
                                    280 North High Street
                                    Columbus, OH 43215
                                    Phone: (614) 365-4100
                                    Fax: (614) 365-9145
                                    E-mail:carpenter@carpenterlipps.com
                                           bricker@carpenterlipps.com
                                           battle@carpenterlipps.com
                                           barthel@carpenterlipps.com
                                           dutton@carpenterlipps.com

                                    Special Counsel for Defendant The Ohio State
                                    University




                                       2
Case: 2:19-cv-05551-MHW-EPD Doc #: 12 Filed: 02/24/20 Page: 3 of 7 PAGEID #: 60




                                MEMORANDUM IN SUPPORT

I.     BACKGROUND.

       The above-captioned case comprises one of the seventeen cases filed against Ohio State

relating to allegations of abuse by former physician Dr. Richard Strauss. Motions to dismiss are

fully briefed in two cases, lead Case No. 2:18-cv-00692 (“Garrett”) and Case No. 2:18-cv-00736

(“Snyder-Hill”), although temporarily mooted by the Court pending the outcome of mediation. All

seventeen cases have been designated as related and/or consolidated during the pendency of

mediation.

       The Court has effectively stayed proceedings in the Garrett and Snyder-Hill matters,

including mooting the motions to dismiss, until the mediation has concluded. See Transcript,

Garrett, Doc. 52, at 4 (“The Court does not intend to rule anytime soon on the motions to stay

discovery or the motions to dismiss. The Court intends that we will mediate these cases….”); Doc.

50 (“This case remains at a standstill pending mediation and further order of the Court” and holding

“in abeyance” motion to dismiss pending mediation); Doc. 90 (“The Court will hold a preliminary

pretrial conference to establish case deadlines after the parties have exhausted their efforts at

mediation”; ordering that discovery “should be narrowly tailored for purposes of mediation”); Doc.

108 at 1-2 (“terminating “as moot” Ohio State’s pending motions to dismiss “in order to facilitate

settlement”; stating “Defendant may renew the motions if mediation ultimately proves

unsuccessful” and “Defendant shall ask the Court to reactivate the motions to dismiss, if necessary,

at the conclusion of mediation”); Doc. 132 (“[T]he Court believes the best course of action is to

focus efforts at this time on mediation rather than litigation. . . . The Court discourages the filing

of motions unnecessary to the furtherance of mediation unless and until Judge Barrett informs the

Undersigned that mediation has reached impasse”).

       On March 15, 2019, the Court referred the Garrett and Snyder-Hill parties to Senior United
                                                  3
    Case: 2:19-cv-05551-MHW-EPD Doc #: 12 Filed: 02/24/20 Page: 4 of 7 PAGEID #: 61




States District Judge Michael R. Barrett for mediation. See Order, Garrett, Doc. 69. On June 15,

2019, the parties participated in an all-day mediation session before Judge Barrett. Although the

complaint in the above-captioned case had not yet been filed at the time of the June 15, 2019

mediation session, counsel for the plaintiffs here participated in the mediation session because they

also represent the plaintiffs in related case, Michael DiSabato, et al., Case No. 2:19-cv-2237,

which was on filed May 29, 2019. Counsel for the plaintiffs here also represent the plaintiffs in

the following related cases: John Does 37-66, Case No. 2:19-cv-3165 (filed July 22, 2019), John

Does 67-87, Case No. 2:19-cv-4397 (filed October 3, 2019), John Does 88-94, Case No. 2:19-cv-

4624 (filed October 18, 2019), and Dave Beaudin, et al., Case No. 2:19-cv-4634 (filed October

18, 2019). The Court has entered orders in each of the above cases granting Ohio State’s

unopposed motions to extend Ohio State’s deadline to move, answer, or otherwise plead to the

complaints during the pendency of mediation. See Orders, DiSabato (Doc. 22), John Does 37-66

(Doc. 10), John Does 67-87 (Doc. 17), John Does 88-94 (Doc. 15), and Beaudin (Doc. 13).1

         On October 28-29, 2019, Judge Barrett and representatives for all interested parties,

including Ohio State, met for additional all-day mediation sessions. On November 26, 2019,

counsel for the various parties and Judge Barrett participated in a telephonic mediation conference.

Since November 26, 2019, the mediation has been continued in progress.

         The complaint in the above-captioned case was filed on December 20, 2019. See



1
  In addition to the extension orders entered by the Court in the DiSabato, John Does 37-66, John Does 67-87, John
Does 88-94, and Beaudin cases, the Court also has entered identical orders granting Ohio State’s motions or unopposed
motions to extend Ohio State’s deadlines to move, answer, or otherwise plead to the complaints during the pendency
of mediation, until such time as the parties have concluded their mediation efforts and the Court has set a deadline for
Ohio State to respond to the complaints, in the following related cases: Michael Heifferon, S.D. Ohio Case No. 2:19-
cv-02429, Doc. 17; John Doe, S.D. Ohio Case No. 2:19-cv-04433, Doc. 17; Nicholas Nutter, et al., S.D. Ohio Case
No. 2:19-cv-02462, Doc. 19; Rocky Ratliff, S.D. Ohio Case No. 2:19-cv-04746, Doc. 11; Thomas Roehlig, et al., S.D.
Ohio Case No. 2:19-cv-04441, Doc. 13; and James Khalil, et al., S.D. Ohio Case No. 2:19-cv-04902, Doc. 25. On
February 11, 2020, the Court entered an order granting Ohio State a 60-day extension to move, answer, or otherwise
respond to the complaint in John Doe S.DL. S.D. Ohio Case No. 2:19-cv-5418 (Doc. 18).

                                                           4
Case: 2:19-cv-05551-MHW-EPD Doc #: 12 Filed: 02/24/20 Page: 5 of 7 PAGEID #: 62




Complaint, Doc. 1. On December 20, 2019, the Court entered an Order in the related cases, which

again stated, consistent with prior orders: “The Court believes the best course of action is to focus

efforts at this time on mediation rather than litigation.” Garrett, Order, Doc. 132. On December

23, 2019, the Court determined that the above-captioned case was related to the Garrett case. See

Related Case Memorandum, Doc. 4.

       As the Court accurately observed at the January 17, 2019 Status Conference, it always has

been the intent of Ohio State to do the “right thing” under the circumstances. See Transcript, Doc.

52, at 4, line 23. That remains true today. Ohio State has been, and remains, fully committed to

the ongoing mediation, and is actively engaged in mediation discussions.

       As mediation efforts continue, however, Ohio State’s March 2, 2020 deadline to move,

answer, or otherwise plead to the plaintiffs’ complaint in the above-captioned case is fast

approaching. Therefore, Ohio State requests an extension of this deadline to allow the parties to

continue their mediation efforts. No prior extensions have been sought or granted with respect to

Ohio State in the above-captioned matter.

       Requiring Ohio State and the plaintiffs in this case to engage in motion to dismiss briefing

while mediation is ongoing would threaten to disrupt the mediation by diverting the parties’

attention and resources away from their mediation efforts. Granting the requested extension also

would not impose a hardship on any party or the public. To the contrary, engaging in motion to

dismiss briefing would impose a hardship on the parties in this case because it would require them

to focus their time, attention, and resources on briefing rather than mediation (as the Court has

consistently ordered). Additionally, given the Court has temporarily mooted the already briefed

motions to dismiss until the ongoing mediation has concluded, the briefing would serve no purpose

at this time. See August 23, 2019 Order, Garret Doc. 108, Snyder-Hill Doc. 90.



                                                 5
Case: 2:19-cv-05551-MHW-EPD Doc #: 12 Filed: 02/24/20 Page: 6 of 7 PAGEID #: 63




II.    CONCLUSION.

       For the foregoing reasons, Ohio State requests that the Court enter an order extending Ohio

State’s deadline to move, answer, or otherwise plead to the complaint in the above-captioned,

action during the pendency of mediation, until such time as the parties have concluded their

mediation efforts and the Court has set a deadline for Ohio State to respond to the complaint.

                                             Respectfully submitted,


                                             DAVID A. YOST
                                             ATTORNEY GENERAL OF OHIO

                                     By:      /s/ Michael H. Carpenter
                                             Michael H. Carpenter (0015733) (Trial Attorney)
                                             Timothy R. Bricker (0061872)
                                             Jennifer A.L. Battle (0085761)
                                             David J. Barthel (0079307)
                                             Stephen E. Dutton (0096064)
                                             CARPENTER LIPPS AND LELAND LLP
                                             280 Plaza, Suite 1300
                                             280 North High Street
                                             Columbus, OH 43215
                                             Phone: (614) 365-4100
                                             Fax: (614) 365-9145
                                             E-mail:carpenter@carpenterlipps.com
                                                     bricker@carpenterlipps.com
                                                     battle@carpenterlipps.com
                                                     barthel@carpenterlipps.com
                                                     dutton@carpenterlipps.com

                                             Special Counsel for Defendant The Ohio State
                                             University




                                                6
Case: 2:19-cv-05551-MHW-EPD Doc #: 12 Filed: 02/24/20 Page: 7 of 7 PAGEID #: 64




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on February 24, 2020. Notice

was sent by operation of the Court’s electronic filing system to all other counsel who have entered

an appearance and any parties who have entered an appearance through counsel. The parties may

access this filing through the Court’s ECF system.



                                             /s/ Michael H. Carpenter
                                             Trial Attorney for
                                             Defendant The Ohio State University




                                                7
